DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment / Allowable Subject Matter
Claims 1-4, 6-12 and 13-18 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Claim 1:
The prior art of record neither anticipates nor renders obvious the combination set forth in the independent claim, and specifically does not disclose a ball stud for a ball joint comprising a hollow ball including protruding material portions that are dug into the material of a ball stud carrier part as recited by claim 1.

Claim 9:
The prior art of record neither anticipates nor renders obvious the combination set forth in the independent claim, and specifically does not disclose a method of manufacturing a ball stud comprising fixing a hollow ball on a carrier part wherein the carrier part is upset in an axial direction so that the carrier part experiences an increase 

Claim 18:
The prior art of record neither anticipates nor renders obvious the combination set forth in the independent claim, and specifically does not disclose a method of manufacturing a ball stud comprising providing a hollow ball including protruding material portions that are dug into the material of a ball stud carrier part as recited by claim 18.
The most relevant prior art attributed to Buchner (US 2008/0304902 A1) discloses a ball stud for a ball joint comprising a hollow ball fixed on a carrier part.  Buchner fails to disclose or fairly suggest a hollow ball including protruding material portions that are dug into the material of the ball stud carrier part and/or the carrier part is upset in an axial direction so that the carrier part experiences an increase in diameter in a radial direction outside the hollow ball and a press fit is obtained in an area of the hollow ball.
Applicant’s claimed invention requires the affirmative structural limitations, inter alia, of a hollow ball including protruding material portions that are dug into the material of the ball stud carrier part and/or a carrier part upset in an axial direction having an increase in diameter in a radial direction outside the hollow ball and a press fit in an area of the hollow ball. One of ordinary skill in the art would not be reasonably motivated, and absent impermissible hindsight, to modify the prior art of record to teach 
For at least the foregoing reasons, the prior art of record neither anticipates nor renders obvious the combination set forth in the independent claims.

Conclusion
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lee A Holly whose telephone number is (571)270-7097. The examiner can normally be reached Monday - Friday 8:00 to 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/Lee A Holly/Primary Examiner, Art Unit 3726